Motion Granted, Appeal Dismissed, and Memorandum Opinion filed January
28, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00278-CV

     NOMARCO, INC. D/B/A DOMAN FARMS AND DOMAN FARMS
                   LOGISTICS LLC, Appellants

                                        V.

    WADE DENNY AND JULIE DENNY, EACH AS THE WRONGFUL
    DEATH BENEFICIARIES OF THEIR DAUGHTER, TAYLOR ANN
                      DENNY, Appellees

                   On Appeal from the 165th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2018-90836


                         MEMORANDUM OPINION

      This is an interlocutory appeal from an order signed April 1, 2020. On January
19, 2021, appellants filed a motion to dismiss the appeal and tax costs against the
party that incurred them.1 See Tex. R. App. P. 42.1(a)(1). The motion is granted in
part, and the appeal is dismissed. Because the parties have not filed an agreement on
taxation of costs, Texas Rule of Appellate Procedure 42.1(d) requires costs to be
taxed against appellants. See Tex. R.AP..P. 42.1(d).

                                       PER CURIAM

Panel consists of Justices Jewell, Spain, and Wilson.




1
  The motion bears an incorrect style (In Nomarco, Inc. d/b/a Doman Farms and Doman Farms
Logistics LLC) and incorrectly states this proceeding is an original proceeding. Two original
proceedings from the underlying trial court cause have already been disposed. See In re Nomarco,
Inc., No. 14-20-00129-CV, 2020 WL 1181705 (Tex. App.—Houston [14th Dist.] Mar. 12, 2020,
orig. proceeding) (mem. op.) (per curiam); In re Fila-Mar Energy Servs. LLC, No. 14-20-00220-
CV, 2020 WL 2202483 (Tex. App.—Houston [14th Dist.] May 7, 2020, orig. proceeding) (mem.
op.) (per curiam).

                                               2